
	

116 SRES 22 IS: Condemning the terrorist attack in Nairobi, Kenya on January 15, 2019, and offering sincere condolences to all of the victims, their families and friends, and the people of Kenya.
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2019
			Mr. Coons (for himself and Mr. Young) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning the terrorist attack in Nairobi, Kenya on January 15, 2019, and offering sincere
			 condolences to all of the victims, their families and friends, and the
			 people of Kenya.
	
	
 Whereas, on January 15, 2019, attackers launched a 19-hour siege on the 14 Riverside complex and Dusit D2 hotel complex in Nairobi, Kenya, opening fire and detonating suicide bombs;
 Whereas at least 21 people were killed, and many others were injured or remain unaccounted for; Whereas, among those killed was Jason Spindler, a United States citizen;
 Whereas the Somalia-based extremist group al-Shabaab claimed responsibility for the attack; Whereas the United States has a deep and abiding interest in the security and stability of Kenya, a key partner to the United States in the war on terror; and
 Whereas respect for human rights, due process, and the rule of law is essential to the success of any counterterrorism strategy: Now, therefore, be it
	
 That the Senate— (1)condemns the horrific attack on the 14 Riverside complex and Dusit D2 hotel complex in Nairobi, Kenya;
 (2)expresses its deepest condolences to the victims of this attack and their families and friends; (3)wishes a quick recovery to all who were injured;
 (4)expresses solidarity with the people of Kenya; (5)stands with the Government of Kenya as it works to combat violent extremism;
 (6)urges the United States Government to take the necessary actions to help the Government of Kenya investigate the attack and swiftly bring the perpetrators of this attack to justice;
 (7)calls upon the United States Government and international partners to continue to support efforts to improve Kenya’s crisis response management, and to train and equip Kenyan security forces to respond to violent extremism; and
 (8)upholds its commitment to fight and defeat terrorism.  